141 Ga. App. 570 (1977)
234 S.E.2d 151
BROWN
v.
GEORGIA STATE BANK.
53507.
Court of Appeals of Georgia.
Argued March 2, 1977.
Decided March 11, 1977.
*571 Barry Staples, David S. Marotte, Duard R. McDonald, Jo Ann Miles, for appellant.
Holcomb & McDuff, Michael G. Colquitt, Frank D. Holcomb, for appellee.
DEEN, Presiding Judge.
The appellant concedes that the question on this appeal is whether a secured purchase-money creditor must first foreclose on the secured property and then seek a deficiency or whether he can seek a general judgment on the debt without foreclosing on the security. The appellant argues that the appellee as a secured purchase-money creditor is limited to the procedures of Code Ann. § 67-1503 et seq. and may not elect to proceed under Code § 67-1501. This argument was rejected in Gentry v. Hibbler-Barnes Co., 113 Ga. App. 1, 2 (147 SE2d 31). "A creditor who holds a promissory note secured by a deed is not put to an election of remedies as to whether he shall sue upon the note or exercise a power of sale contained in the deed, but he may do either, or `pursue both remedies concurrently until the debt is satisfied.'" Oliver v. Slack, 192 Ga. 7, 8 (14 SE2d 593) and cits. There is no merit in the enumerations of error.
Judgment affirmed. Webb and Marshall, JJ., concur.